Citation Nr: 1103283	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for psoriatic arthritis, left 
knee, status post (PO) total knee arthroplasty (TKA).  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The appellant had 18 days of service from March 6 to March 23, 
1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue on appeal was last before the Board in April 2010 when 
it was remanded for additional evidentiary development.  

The appellant has a multiplicity of additional claims pending, 
including 13 claims as secondary to the left knee disorder, as 
well as a claim for hearing loss and individual unemployability. 
The only claim currently perfected for appeal to the Board is as 
shown on the title page.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2009, the Veteran submitted an application for 
compensation based on unemployability which indicates that the 
Veteran was in receipt of Social Security disability benefits 
beginning in 1992 and possibly ending in 2008.  Records from the 
Social Security Administration (SSA) have not been associated 
with the claims file.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning the claim.

2.  After completion to the extent possible 
of the directed development, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, issue an appropriate 
supplemental statement of the case and, after 
allowing an appropriate period of time to 
respond, forward the case to the Board for 
final adjudication.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



